Citation Nr: 0821083	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  98-02 981	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the 
right knee.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served in the Army National Guard, to include 
periods of active duty for training from October 1981 to May 
1982, and in September 1983.  

This appeal has been before the Board of Veterans' Appeals 
(Board) several times previously; each time it was remanded 
for additional evidentiary and procedural development.  Based 
upon such evidentiary development, the Appeals Management 
Center (AMC) granted service connection for a disability of 
the lumbar spine.  This grant represents a complete 
resolution of the appeal as to that issue.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Although this appeal arose from a decision of the St. 
Petersburg RO, we note that correspondence from the veteran 
received while her file was located with the AMC indicates 
that she has moved her residence to Tennessee.  


FINDING OF FACT

In June 2008, prior to promulgation of a decision in the 
appeal, the veteran indicated that she wished to withdraw her 
appeal seeking entitlement to service connection for a right 
knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal on the 
veteran's claim for entitlement to service connection for a 
right knee disability have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2008 statement, the veteran's representative 
indicated that after lengthy discussion with the veteran, she 
desired to withdraw her appeal in its entirety.

A claimant may limit an appeal as he or she wishes, and where 
he does so, the Board is without authority to adjudicate the 
claim.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

Therefore, the Board finds that veteran has withdrawn her 
appeal as to the claim for entitlement to service connection 
for a right knee disability.  No allegations of error of fact 
or law remain for appellate consideration as to this matter.  
As such, the appeal is dismissed.


ORDER

The appeal for entitlement to service connection for 
disability of the right knee is dismissed.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


